          Case 1:19-cv-09316-AJN Document 53 Filed 06/19/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK                                      6/19/2020



MARIA PEREZ, on behalf of herself, FLSA
Collective Plaintiffs, and the Class,

                               Plaintiff,

               -against-
                                                            Case No. 19-cv-09316(AJN)
SIXTH AVENUE RESTAURANT
MANAGEMENT LLC d/b/a L’AMICO,
PEAK MANAGEMENT SERVICES, LLC
d/b/a THE VINE, LT HOSPITALITY
MANAGEMENT INC., and LAURENT
TOURONDEL,

                                   Defendants.




          STIPULATION AND [PROPOSED] ORDER OF CONFIDENTIALITY

               IT IS HEREBY STIPULATED AND AGREED, by and between the Parties in

the above-captioned matter (the “Parties”), by and through their undersigned counsel, that:

               1.      All Confidential Information produced by the Parties for purposes of this

litigation shall be subject to the terms and provisions set forth herein.

               2.      The following terms, as used herein, shall, without limiting the generality

of the meaning of those terms, be construed as follows:

                       (a)     The Parties to this action shall mean (i) Plaintiff, any other

                               individual who files a consent to join this action (“Plaintiffs”) and

                               any authorized agent(s), attorney(s) or other entities or person(s)

                               acting on their behalf; and (ii) Defendants, as well as the

                               employees and representatives of LT Hospitality, and any
         Case 1:19-cv-09316-AJN Document 53 Filed 06/19/20 Page 2 of 8



                             authorized agent(s), attorney(s) or other entities or person(s) acting

                             on behalf of same.

                      (b)    “Confidential Information” means trade secrets, commercially

                             sensitive business information, sensitive, personal (including

                             personal health information), or financial information, that is

                             produced by the Parties for the purpose of the Parties’ litigation of

                             this action, except that Confidential Information shall not include

                             (1) any information which was lawfully and properly in the

                             possession of any Party as of the commencement of this lawsuit

                             (other than Social Security Numbers, which are Confidential

                             Information), or (2) any information which is in the public domain.

              3.      Any Confidential Information produced in this action shall be used solely

for the purpose of litigating and/or mediating the above-captioned matter, and not for any other

purpose or in any other proceeding whatsoever.

              4.      Except as otherwise provided in this Stipulation and Order of

Confidentiality, material designated as Confidential Information may be examined only by the

following persons:

                      (a)    Defendants;

                      (b)    Plaintiff or, as applicable, Plaintiffs. If Plaintiff or Plaintiffs are

                             examining Confidential Information pertaining to anyone other

                             than themselves, he or she shall sign the Agreement to Be Bound

                             by Stipulation of Confidentiality attached hereto;

                      (c)    The Parties’ respective counsel and employees of the Parties’




                                                 2
         Case 1:19-cv-09316-AJN Document 53 Filed 06/19/20 Page 3 of 8



                              counsel who are acting under the direction and control of such

                              counsel and who are assisting such counsel in this action;

                      (d)     To the extent necessary for the prosecution or defense of the

                              instant matter, actual or proposed witnesses, independent

                              consultants or experts retained in connection with the instant action

                              by the Parties’ counsel, and any other person(s) whom the Parties’

                              counsel deem necessary so long as they sign the attached

                              Agreement to be Bound by Stipulation of Confidentiality;

                      (e)     Any individual who has already seen such document;

                      (f)     Stenographers or court reporters only to the extent necessary to

                              prepare records of sworn testimony in the instant action;

                      (g)     Any mediator mutually agreed to by the Parties to attempt to

                              resolve this action; and

                      (h)     Magistrate judges, judges, clerks or other members or employees

                              of any court of competent jurisdiction over proceedings in or

                              related to the instant action or any law enforcement agency.

               5.     If a Party believes that a document designated or sought to be designated

Confidential Information by the producing party does not warrant such designation, the Party

shall first make a good-faith effort to resolve such a dispute with the producing party. In the

event that such a dispute cannot be resolved, either Party may apply to the Court for a

determination as to whether the designation is appropriate. The burden rests on the producing

party seeking confidentiality to demonstrate that such designation is appropriate

               6.     No person shall be allowed to retain any document or other item




                                                3
          Case 1:19-cv-09316-AJN Document 53 Filed 06/19/20 Page 4 of 8



designated as Confidential Information beyond the time period necessary to accomplish the

purpose for which disclosure to such person was permitted.

               7.     The producing party may waive the confidentiality provisions of this

Stipulation and Order of Confidentiality as to any information designated as Confidential

Information or any portion thereof only by explicit written waiver. Such waiver shall not result

in a waiver of the confidential status of any other information deemed confidential pursuant to

this Stipulation and Order of Confidentiality. Use of information acquired through independent

search or investigation (other than discovery from the Parties to this action) or which is in the

public domain shall not be restricted by the terms of this Stipulation and Order of

Confidentiality.

               8.     The testimony of any witness deposed on oral examination shall be

deemed Confidential Information for a period of thirty (30) days after receipt by counsel of the

transcript of the deposition.   The fact that a question posed at a deposition would elicit

Confidential Information shall not be grounds for an objection. If counsel believes that the

deposition transcript or a portion thereof constitutes Confidential Information, counsel shall

designate by page and line number, in writing, to opposing counsel within the thirty-day period

those portions of the transcript constituting Confidential Information. Any portion that is not

designated is deemed not to contain Confidential Information.                This Stipulation of

Confidentiality shall not preclude counsel for the Parties from using during any deposition in this

action any documents or information that has been designated as Confidential Information.

               9.     In the event that a producing Party discovers that information or

documents which are subject to attorney-client privilege or the work-product doctrine have been

inadvertently produced, the producing Party shall notify the receiving party within a reasonable




                                                4
           Case 1:19-cv-09316-AJN Document 53 Filed 06/19/20 Page 5 of 8



time of the discovery of the error and provide a privilege log to the receiving party that complies

with applicable law and rules. The receiving Party shall immediately return the information or

documents and all copies to the producing Party and shall not keep any copies, paper or

electronic. However, within ten (10) days of receipt of such notice, if the receiving Party wishes

to challenge the producing Party’s assertion of privilege, the receiving Party may, with notice to

the producing Party, request that the producing Party provide the Court with one copy of the

disputed privileged material for in camera review, together with an explanation as to why the

document should be deemed privileged. The producing Party shall then have ten (10) days to

make a submission to the Court regarding why the disputed privileged material should be

considered privileged. The fact that such privileged documents are produced, inadvertently or

otherwise, shall not be construed as a waiver of any applicable attorney-client privilege and/or

the work product doctrine. The fact that privileged documents are returned shall not be

construed as an admission by the receiving Party that the documents are in fact subject to the

attorney-client privilege or the work product doctrine.

               10.     Any Party that desires relief from the provisions of this Stipulation and

Order of Confidentiality or desires further protection with respect to discovery may, if agreement

cannot be negotiated, seek appropriate relief from the Court upon notice to counsel for the

Parties.

               11.     This Stipulation and Order of Confidentiality may be amended by the

agreement of counsel for the Parties in the form of a written, signed amendment to the

Stipulation of Confidentiality.

               12.     This Stipulation of Confidentiality shall remain in full force and effect

until modified by the Parties and So Ordered by the Court.




                                                 5
           Case 1:19-cv-09316-AJN Document 53 Filed 06/19/20 Page 6 of 8



                13.     Within ten (10) days after the Parties execute a settlement agreement or

within ten (10) days after the conclusion of this action by final judgment not subject to appeal, all

documents or other items constituting or containing Confidential Information and all copies

thereof that are in the possession, custody or control of any person other than the producing party

shall either be returned to the producing party or destroyed. If destroyed, an affidavit to that

effect shall be delivered within thirty (30) days after the conclusion of this action to the

producing party. If a Party breaches this Paragraph after the Court enters a final judgment in this

action, that Party hereby consents to the jurisdiction of the Eastern District of New York to
                                                              Southern
adjudicate such breach.

                14.     Nothing in this Stipulation constitutes an admission or agreement that any

document or information is subject to discovery or is admissible as evidence in this case or

prevents any party from using any document at trial.

                15.     Pending court approval of this Stipulation, the Parties agree to abide by all

of its terms, as if it had been approved by the Court.

By:      S/Douglas J. Klein                              By:    /s/ C.K. Lee____________________
         Felice B. Ekelman, Esq.                                C.K. Lee, Esq.
         Douglas J. Klein, Esq.                                 Anne Seelig, Esq.
         Allison M. Benz, Esq.                                  LEE LITIGATION GROUP, PLLC
         JACKSON LEWIS P.C.                                     148 West 24th Street, 8th Floor
         666 Third Avenue, 29th Floor                           New York, New York 10011
         New York, New York 10017                               Telephone: (212) 465-1180
         Telephone: (212) 545-4000                              Fax: (212) 465-1181
         Fax: (212) 972-3213                                    ATTORNEYS FOR PLAINTIFF
         ATTORNEYS FOR DEFENDANTS

                                                          Nothing in this Order affects the parties'
SO ORDERED on this 19th day of June, 2020
                                                          obligation to comply with Rule 4 of the Court's
                                                          Individual Practices in Civil Cases governing
      United States District Judge                        redactions and filing under seal, or with any of
                                                          the Court's other Individual Practices as
                                                          relevant.
                                                          SO ORDERED.


                                                  6
        Case 1:19-cv-09316-AJN Document 53 Filed 06/19/20 Page 7 of 8



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



MARIA PEREZ, on behalf of herself, FLSA
Collective Plaintiffs, and the Class,

                            Plaintiff,

             -against-
                                                         Case No. 19-cv-09316(AJN)
SIXTH AVENUE RESTAURANT
MANAGEMENT LLC d/b/a L’AMICO,
PEAK MANAGEMENT SERVICES, LLC
d/b/a THE VINE, LT HOSPITALITY
MANAGEMENT INC., and LAURENT
TOURONDEL,

                                 Defendants.




                            AGREEMENT TO BE BOUND BY
                         STIPULATION OF CONFIDENTIALITY

      I, ___________________________________, declare as follows:

1.    I have read and am familiar with the terms of the Stipulation of Confidentiality
      (“Stipulation”) in the above-captioned case governing disclosure of Confidential
      Information.

2.    I have been instructed that the Court has ordered that any Confidential Information other
      than my own records shall be kept confidential and used only in the preparation of this
      matter for trial and any other pre-trial proceedings in this case and that I may not
      disclose, convey, publish, or duplicate any Confidential Information other than under the
      limited conditions permitted in the Stipulation.

3.    I agree to abide by all the terms of the Stipulation and will not reveal or otherwise
      communicate to anyone any Confidential Information disclosed to me pursuant thereto
      except in accordance with the terms of the Stipulation.        I agree not to use any
         Case 1:19-cv-09316-AJN Document 53 Filed 06/19/20 Page 8 of 8



       Confidential Information for any purpose other than the litigation of the above-captioned
       matter.

4.     I agree to return to producing counsel any and all documentation delivered to me under
       the terms of the Stipulation and all copies thereof and to destroy any notes in my
       possession containing any Confidential Information covered by the terms of this
       Stipulation.

5.     I acknowledge that the Stipulation is binding on me.

I declare under penalty of perjury under the laws of the State of New York that the foregoing is
true and correct.

         Executed this ____ day of ______________, 202__, at __________________.


                              ____________________________________
                                          Signature

                              ____________________________________
                                         Printed Name




                                                8
